Citation Nr: 0827828	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of concussion (claimed as headaches and dizzy 
spells).  

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in February 
2005, and a substantive appeal was received in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a communication received in August 2008, the veteran and 
his representative indicated that the veteran wanted a 
hearing before the Board.  In accordance with 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal will be granted to an 
appellant who expresses a desire to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002).  Under the 
circumstances, this case must be returned to the RO so that 
the appellant is afforded an opportunity to present testimony 
before the Board.

The veteran also requested an additional 30 days to submit 
evidence.  With the above action to schedule a hearing, the 
veteran now has the opportunity to submit additional evidence 
prior to and also at the time of the hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Board hearing at the RO (either Travel 
Board or video conference as the veteran 
may elect).  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


